UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-30563 DELTA MUTUAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 14-1818394 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 16427 North Scottsdale Road, Suite 410, Scottsdale, AZ (Address of principal executive offices) (Zip Code) (480) 483-0420 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares outstanding of the issuer's common stock, $0.0001 par value per share, was 32,338,826 as of November 14, 2013. DELTA MUTUAL, INC. INDEX Page Part I.Financial Information 1 Item 1. Financial Statements. 1 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 (unaudited) 2 Consolidated Statements of Operations for the three and nine months Ended September 30, 2013 and 2012 (unaudited) 3 Consolidated Statements of Cash Flows for the nine months Ended September 30, 2013 and 2012 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4.Controls and Procedures. 11 Part II. Other Information 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 5. Other Information 12 Item 6.Exhibits. 13 Signatures 13 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The results of operations for the three and nine months ended September 30, 2013 and 2012 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 DELTA MUTUAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets: Cash $ $ Receivable from sale of bidding rights and oil and gas properties Total current assets Investment in mineral properties Investments in unproved oil and gas properties Investment in oil refinery Property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Notes payable Notes payable to related parties - Liabilities for uncertain tax positions Total current liabilities Long-term deferred tax liability Long-term debt payable to related parties Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock $0.0001 par value-authorized 10,000,000 shares; no shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively - - Common stock $0.0001 par value - authorized 250,000,000 shares; 32,338,826 and 32,010,826 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 2 DELTA MUTUAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended September 30, Nine Months ended September 30, Sales $
